EXHIBIT 10.32

Agreement

by and between

 

1. Pieris AG, whose principal place of business is at Lise-Meitner-Str. 30,
85354 Freising, Germany, represented by its member of the management board
Stephen Yoder

- hereinafter referred to as the “the Company” -

and

 

2. OrbiMed Private Investments III, LP, 601 Lexington Avenue, 54th Floor, New
York, NY 10022, USA

- hereinafter referred to as “Lender 1” -

 

3. OrbiMed Associates III, LP, 601 Lexington Avenue, 54th Floor, New York, NY
10022, USA

- hereinafter referred to as “Lender 2” -

 

4. Novo Nordisk A/S, Novo Allé, 2880 Bagsværd, Denmark

- hereinafter referred to as “Lender 3” -

 

5. TransConnect Unternehmensberatungs- und Beteiligungs AG, Prinzregentenstraße
56, 80538 Munich, Germany

- hereinafter referred to as “Lender 4” -

 

6. BioM Aktiengesellschaft Munich BioTech Development, Am Klopferspitz 19 a,
82152 Planegg-Martinsried, Germany

- hereinafter referred to as “Lender 5” -

 

7. The Global Life Science Ventures Fonds II GmbH & Co. KG, Von-der-Tann-Straße
3, 80539 Munich, Germany

- hereinafter referred to as “Lender 6” -

 

8. The Global Life Science Ventures Fund II Limited Partnership, PO Box 431,
Alexan-der House,13-15 Victoria Road, St. Peter Port, Guernsey, G41 3ZD

- hereinafter referred to as “Lender 7” -



--------------------------------------------------------------------------------

9. Gilde Europe Food & Agribusiness Fund B.V., Newtonlaan 91, 3584 BP Utrecht,
The Netherlands

- hereinafter referred to as “Lender 8” -

 

10. BayTech Venture Capital GmbH & Co. KG, Herzog-Heinrich-Straße 22, D-80336
Munich, Germany

- hereinafter referred to as “Lender 9” -

 

11. Coöperatieve AAC LS U.A., Gooimeer 2-35, P.O. Box 5187, 1410 AD Naarden, The
Netherlands

- hereinafter referred to as “Lender 10” -

The parties named under 2. to 11. above are hereinafter also collectively
referred to as the “Lenders” and each individually as a “Lender”. The parties
named under 1. to 11. above are hereinafter also collectively referred to as the
“Parties” and each individually as a “Party”.

Preamble

 

A. On November 12, 2012, as amended in March 2014, and on April 14, 2014, the
Company and its shareholders entered into agreements regarding convertible
bridge loans (Wandeldarlehen) (jointly the “Loan Agreements”) totaling to a loan
amount of EUR 4,000,000.00 (the “Loans”).

 

B. The Lenders have provided to the Company loan facilities under the Loans,
which are currently outstanding as follows:

 

Lender

   Loan Amount
2012 (EUR)      Loan Amount
2014 (EUR)      Total
(EUR)  

OrbiMed Private Investments III, LP

     492.113         797.987         1.290.100 (“Loan 1”)  

OrbiMed Associates III, LP

     4.687         5.001         9.688 (“Loan 2”)   

Novo Nordisk A/S

     199.606         199.606         399.212 (“Loan 3”)   

TransConnect Unternehmensbera-tungs- und Beteiligungs AG

     50.285         53.659         103.944 (“Loan 4”)   

BioM Aktiengesellschaft Munich Bio-Tech Development

     164.751         13.747         178.498 (“Loan 5”)   

The Global Life Science Ventures Fonds II GmbH & Co. KG

     252.173         168.746         420.919 (“Loan 6”)   

The Global Life Science Ventures Fund II LP

     196.145         131.254         327.399 (“Loan 7”)   

Gilde Europe Food & Agribusiness Fund B.V.

     421.015         300.000         721.015 (“Loan 8”)   

BayTech Venture Capital GmbH & Co. KG

     0         200.000         200.000 (“Loan 9”)   

Coöperatieve AAC LS U.A.

     219.225         130.000         349.225 (“Loan 10”)      

 

 

    

 

 

    

 

 

 

Total

     2.000.000         2.000.000         4.000.000      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

C. On October 10, 2014 the Parties and the other shareholders of the Company
together with further investors have entered into an investment agreement
(“Investment Agreement”). Pursuant to Sec. 3 para. 1 lit. f. of the Investment
Agreement each of the Lenders undertook vis-à-vis each of the shareholders of
the Company, but not vis-à-vis the Company, to assign to the Company its claim
for repayment of the outstanding loan facilities as stated in the table under
lit. B. above and any and all interest accrued thereon and to waive vis-à-vis
the Company any and all claims out of or in connection with the Loan Agreements
and the corresponding Loans.

NOW, THEREFORE, the Parties hereby agree as follows.

§1

Non-Statutory Contributions into the Capital Reserves

 

1. Each of the Lenders hereby renders further contributions into the capital
reserves of the Company pursuant to § 272 para. 2 No. 4 German Commercial Code
(sonstige Leistungen in die Kapitalrücklage der Gesellschaft gemäß § 272 Abs. 2
Nr. 4 HGB) by way of an assignment to the Company of the full outstanding
principal amount of the Loans paid by him to the Company and any and all
interest accrued thereon, in each case under the condition that they are
credited to the capital reserves of the Company within the meaning of § 272
para. 2 No. 4 HGB. The Company hereby accepts each of such assignments.

 

2. A portion of the further contributions by the Lenders set forth in the below
table into the capital reserves of the Company pursuant to para. 1 above shall
be rendered by such Lenders on behalf of and to the benefit of OrbiMed Private
Investments III, LP (“OrbiMed LP”) as set forth in the following table:

 

Lender

   Contribution on behalf
of and to the benefit of
OrbiMed LP (EUR)  

Novo Nordisk A/S

     103,296   

BioM Aktiengesellschaft Munich BioTech Development

     55,625   

The Global Life Science Ventures Fonds II GmbH & Co. KG

     114,060   

The Global Life Science Ventures Fund II LP

     88,717   

Gilde Europe Food & Agribusiness Fund B.V.

     194,028   

Coöperatieve AAC LS U.A.

     95,866      

 

 

 

Total

     651,592      

 

 

 



--------------------------------------------------------------------------------

§2

Settlement of the Loan Agreements

Each of the Lenders hereby waives vis-à-vis the Company any and all further
rights and claims the respective Lender might have out of or in connection with
the Loan Agreements and the corresponding Loans. The Company hereby accepts each
of such waivers. Each of the Lenders on the one hand and the Company on the
other hand hereby agree that following the assignment under § 1 above, any and
all rights and claims under the Loan Agreements are finally settled.

§3

Final Provisions

 

1. Any joint and several liability (gesamtschuldnerische Haftung) of the Lenders
shall be excluded.

 

2. Amendments and additions to this Agreement must be made in writing to be
effect-tive. This shall also apply to a waiver of the written form requirement
as well as to a waiver of any right or claim under this Agreement.

 

3. Should individual terms of this Agreement be or become invalid or
unenforceable or if this Agreement contains gaps, this shall not affect the
validity of the remaining terms of this Agreement. In place of the invalid,
unenforceable or missing term, such valid term which the Parties would
reasonably have agreed, had they been aware at the conclusion of this Agreement
that the relevant term was invalid, unenforceable or missing, shall be deemed to
have been agreed. Should a term of this Agreement be or become invalid because
of the scope or time of performance for which it provides, then the agreed scope
or time of performance shall be amended to correspond with the extent legally
permitted.

 

4. To the extent that such an agreement is legally valid, the courts competent
for Munich, Germany shall have exclusive jurisdiction over this Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

/s/ i.V. Th. Straßner

   

/s/ i.V. Th. Straßner

Pieris AG

(represented by the management board)

    BioM Aktiengesellschaft Munich BioTech Development

/s/ i.V. Th. Straßner

   

/s/ i.V. Th. Straßner

TransConnect Unternehmensberatungs- Und Beteiligungs AG     The Global Life
Science Ventures Fonds II GmbH & Co. KG

/s/ i.V. Th. Straßner

   

/s/ i.V. Th. Straßner

The Global Life Science Ventures Fund II Limited Partnership     Gilde Europe
Food & Agribusiness Fund B.V.

/s/ i.V. Th. Straßner

   

/s/ i.V. Th. Straßner

BayTech Venture Capital Gmb & Co. KG     Coöperatieve AAC LS U.A.

/s/ i.V. Th. Straßner

   

/s/ i.V. Th. Straßner

OrbiMed Private Investments III, LP

    OrbiMed Associates III, LP

/s/ i.V. Th. Straßner

    Novo Nordisk A/S    